Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of a human FcRn antagonist comprising the mutations M252Y, S254T, T256E, H433K, and N434F, prednisone as the approved standard-of-care ITP treatment, and chronic ITP as the type of ITP to be treated in the reply filed on 09/23/2021 is acknowledged.  The traversal is on the ground(s) that each of SEQ ID NO: 1, 2, and 3 comprises the five mutations M252Y, S254T, T256E, H433K, and N434F and can form a homodimer. Thus, the species of 1) and 2) need not be mutually exclusive.  In light of this argument, Examiner withdraws the election requirement between species #1 and #2. Applicant further argues that each type of ITP can be examined without undue burden. Specifically, Applicant states that “in the phase 2 ITP trial disclosed in Example 5, the majority (namely 73.7 %) of study patients were classified as having chronic ITP, while 21.1 % were classified as having persistent ITP and 5.3% were classified as having newly diagnosed ITP. That is, based on the group of subjects described in the study, nearly 95% of subjects had chronic or persistent ITP, such that, at a minimum, a search on "ITP" alone would reasonably be expected to capture nearly all of chronic or persistent ITP.” This is not found persuasive because newly diagnosed ITP, persistent ITP, and chronic ITP each represents a different patient population as determined by the duration of ITP in the subject. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 73 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/23/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 24, 27, 30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).

“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
The specification teaches that FcRn binds to pinocytosed IgG and protects the IgG from transport to degradative lysosomes by recycling it back to the extracellular compartment. By binding to the FcRn receptor, FcRn antagonists can block the FcRn antibody salvaging mechanism, so that IgG antibodies, including pathogenic IgG antibodies, are cleared from circulation (Page 3, 
The term "FcRn antagonist" within the scope of the claimed invention refers to any agent that binds specifically to FcRn and inhibits the binding of immunoglobulin to the FcRn. The FcRn antagonist may be a small molecule, an antibody, an antibody fragment, an affibody, or a nanobody that binds to human FcRn (Page 14). In certain embodiments, the FcRn antagonist is a full length IgG antibody (e.g., rozanolixizumab) (or fragment thereof), an Fc fragment of an IgG antibody (e.g. efgartigimod), of an affibody specific for human FcRn or a fusion protein comprising the affibody and an albumin binding domain (ABD). 
It is well-known in the art that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2005). Because CDRs from both VH and VL domains contribute to the antigen-binding site, it is the combination of the heavy and the light chain, and not either alone, that determines the final antigen specificity. As presently written, however, the claims do not disclose the amino acid sequences of six non-degenerate CDRs for the genus of FcRn antagonists that are antibodies or antigen binding fragments. While Applicant has provided examples of FcRn antagonists including full length anti-FcRn monoclonal antibodies, fragments of monoclonal antibodies, an affibody, and a nanobody (Page 15, Ln. 3-11), such disclosure does not adequately represent the structural diversity of the claimed genus of human FcRn antagonists that can be used to treat ITP in a human 
While the FcRn antagonists of the claimed invention are intended to bind to human FcRn, artisans would not be able to envision the complete structure of a small molecule inhibitor or antibody, for example, in terms of which of the twenty naturally occurring amino acids are present in the structure based on the recited antigen. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
Therefore, the claimed genus of inhibitors and antibodies lacks adequate written description because there does not appear to be any correlation between the structure of the claimed FcRn antagonists and the function of binding to human FcRn in order to treat ITP in a subject. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of FcRn antagonists at the time the instant application was filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 24, 27, 30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robak et al (Robak, Tadeusz, et al. Blood 130.Supplement 1 (2017): 15-15), hereinafter Robak.  
Robak teaches that the administration of the FcRn antagonist rozanolixizumab, a humanized, high-affinity, anti-human FcRn monoclonal antibody, to patients with primary persistent or chronic ITP. Specifically, a total of 28 patients diagnosed with primary ITP as having a platelet count <30x109/L at screening received 4 mg/kg or 7 mg/kg of rozanolixizumab. Of the 28 patients, 26 patients received prior ITP therapies, such as azathioprine, romiplostim, or immunoglobulins. Clinically relevant improvement in platelet counts (values ≥50x109/L) were reported for 8 patients in the 4 mg/kg group (maximum value range: 50x109/L to 198x109/L) and 4 patients in the 7 mg/kg group (see entire document). As evidenced by the instant specification, the TPO-RA romiplostim is considered an approved standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). 
Thus, Robak meets the limitations of claims 1, 7, 24, 27, 30 and 33. 

Claims 1, 7, 8, 10, 11, 13, 33, 38, 39, 44, and 65 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts,  by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland. 
Ulrichts discloses an FcRn antagonist comprising a variant Fc region that specifically binds to FcRn with increased affinity, wherein the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, Summary of Invention, specifically Para. 0006). In general, an Fc region or FcRn binding fragment thereof used is from a human immunoglobulin (Para. 0065). Methods of treating antibody mediated disorders such as an autoimmune disease are further disclosed (Para. 0006), wherein the autoimmune disease can be immune thrombocytopenia (Para. 0021). In some embodiments, the FcRn antagonists have the amino acid sequence of SEQ ID NO: 1, corresponding to SEQ ID NO: 1 of the instant claims. Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). Thus, the FcRn antagonist of SEQ ID NO: 1 disclosed by Ulrichts is necessarily efgartigimod (or ARGX-113). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as rituximab. Per the instant specification, rituximab is considered an approved standard-of-care treatment for ITP (see Page 10, Ln. 27 – 31). Efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) as evidenced by Newland (see entire document, in particular, Abstract). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 13 and 44 (Para. 0094). 
Thus Ulrichts as evidenced by Newland meets the limitation of instant claims 1, 7, 8, 10, 11, 13, 33, 38, 39, 44, and 65.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 8, 10, 11, 13, 24, 30, 33, 38, 39, 40, 44, 56, 62, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Ulrichts et al, (US 2015/0218239 A1), hereinafter Ulrichts as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland, in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763.), hereinafter Khan, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel. 
Ulrichts discloses an FcRn antagonist comprising a variant Fc region that specifically binds to FcRn with increased affinity, wherein the variant Fc region comprises the amino acids Y, T, E, K, F, and Y at EU positions 252, 254, 256, 433, 434, and 436 (see entire document, in particular, 
Ulrichts as evidenced by Newland does not specifically teach that the FcRn antagonists is administered to a human subject having chronic ITP in combination with the anti-inflammatory agent prednisone nor that the subject has a platelet count less than 30 x 109/L. Further, Ulrichts as evidenced by Newland does not disclose the specific dosage ranges of the FcRn antagonists to be 10 – 1000 nmol/kg as recited in the instant claims. 
However, Khan teaches that chronic ITP last more than 12 months (see Table 2) and due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at 
Bussel further teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by Ulrichts in combination with prednisone to a subject with chronic ITP having a platelet count less than 30 x 109/L. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of Ulrichts, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject.  It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered to effectively treat chronic ITP in a subject. Therefore, one of ordinary . 

 Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Robak et al (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), hereinafter Robak, in view of Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland
Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). 
Robak does not specifically teach the administration of human FcRn antagonists to a subject with chronic ITP having platelet counts < 30 x 109/L while on prednisone. 
However, Ulrichts teaches a human FcRn antagonist comprising a variant Fc region that specifically binds to FcRn with increased affinity and methods of treating antibody-mediated disorders such as ITP comprising administering the FcRn antagonist to the subject (see entire document, in particular, Summary of Invention, specifically Para. 0006 and Para. 0021). Further, Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). As further evidenced by Newland, efgartigimod induces a rapid reduction of total 9/L) (see entire document, in particular, Abstract).
Bussel teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to substitute the IVIG for the FcRn antagonists disclosed by Ulrichts to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on prednisone. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of Ulrichts are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of Ulrichts, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject.  Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with prednisone can effectively treat chronic ITP in a subject. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 8, 10, 11, 13, 24, 30, 33, 38, 39, 40, 44, 56, 62, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10316073B2 in view of Ulrichts et al, (US 2015/0218239 A1),  hereinafter Ulrichts, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland, in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763.), hereinafter Khan, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel.
The issued patent recites an isolated FcRn antagonist consisting of a variant Fc region having two Fc domains which form a homodimer, wherein the amino acid sequence of each Fc domain consists of SEQ ID NO: 3 (issued claim 8), corresponding to SEQ ID NO: 1 of the instant claims.  Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31).  Thus, the FcRn antagonist of SEQ ID NO: 3 disclosed by the issued patent is necessarily efgartigimod (or ARGX-113). Further, the FcRn antagonist of SEQ ID NO: 3 necessarily comprises the Fc domain mutations recited in instant claim 8. 
The issued patent claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment such as prednisone for ITP nor do the issued claims recite specific dosage ranges that the FcRn antagonists are administered. The issued claims further do not recite that the subject has a platelet count less than 30 x 10^9/L. 

However, Khan teaches that chronic ITP last more than 12 months (see Table 2) and due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
Bussel further teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
9/L. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of the co-pending claims, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered to effectively treat ITP in a subject. Therefore, one of ordinary skill in the art would expect that the FcRn antagonist of SEQ ID NO: 3 (i.e. efgartigimod), corresponding to SEQ ID NO: 1 in the instant claims, can effectively treat chronic ITP in a subject in combination with an approved standard-of-care treatment for ITP such as prednisone. 

Claims 1 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Robak et al, (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), hereinafter Robak, in view of Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel, as evidenced by American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland.
The issued patent recites an isolated FcRn antagonist consisting of a variant Fc region having two Fc domains which form a homodimer, wherein the amino acid sequence of each Fc domain consists of SEQ ID NO: 3 (issued claim 8), corresponding to SEQ ID NO: 1 of the instant claims.  Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31).  Thus, the FcRn antagonist of SEQ ID NO: 3 disclosed by the issued patent is necessarily efgartigimod (or ARGX-113). Further, the FcRn antagonist of SEQ ID NO: 3 necessarily comprises the Fc domain mutations recited in instant claim 8. 
The issued claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP.
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). 
Ulrichts teaches methods of treating antibody mediated disorders such as an autoimmune disease comprising administering an FcRn antagonist of SEQ ID NO: 1, corresponding to SEQ ID NO: 3 of the issued claims, wherein the autoimmune disease can be immune thrombocytopenia 9/L) as evidenced by Newland (see entire document, in particular, Abstract). Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). 
 Bussel further teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction).
It would have been obvious to one of ordinary skill in the art to substitute IVIG for the FcRn antagonists disclosed by the issued patent to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on an approved standard-of-care treatment for ITP such as prednisone. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the issued patent are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of Ulrichts, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject.  Therefore, one of ordinary skill in the art would expect that . 

Claims 1, 2, 7, 8, 10, 11, 13, 24, 30, 33, 38, 39, 40, 44, 56, 62, and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/893,863 in view of Ulrichts et al, (US 2015/0218239 A1), hereinafter Ulrichts as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland, in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763.), hereinafter Khan, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel.
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites an aqueous formulation comprising an isolated neonatal Fc receptor (FcRn) antagonist, wherein the FcRn antagonist consist of a variant Fc region consisting of two Fc domains which form a homodimer, with each Fc domain having the amino acid sequence of SEQ ID NO: 1 (co-pending claim 1), corresponding to SEQ ID NO: 1 of the instant claims. Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). 
	The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP nor do the co-pending claims recite specific dosage ranges that the FcRn antagonists are 
	However, Ulrichts discloses methods of treating antibody mediated disorders such as an autoimmune disease comprising administering an FcRn antagonist of SEQ ID NO: 1, corresponding to SEQ ID NO: 3 of the issued claims, wherein the autoimmune disease can be immune thrombocytopenia (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021. Para. 0065). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent (see Page 10, Ln. 27 – 31). Efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) as evidenced by Newland (see entire document, in particular, Abstract).  Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 13 and 44 (Para. 0094).
	However, Khan teaches that chronic ITP last more than 12 months (see Table 2) and due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 
Bussel further teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible 
It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by co-pending application in combination with prednisone to a subject with chronic ITP having a platelet count less than 30 x 109/L. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of the co-pending claims, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered to effectively treat ITP in a subject. Therefore, one of ordinary skill in the art would expect that the FcRn antagonist of SEQ ID NO: 1 (i.e. efgartigimod) of the co-pending application, corresponding to SEQ ID NO: 1 in the instant claims, can effectively treat chronic ITP in a subject in combination with an approved standard-of-care treatment for ITP such as prednisone.
 
Claims 1 and 27 a are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/893,863 in view of Robak  (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), et al, hereinafter Robak, in view of American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland.
 This is a provisional nonstatutory double patenting rejection.

The co-pending application recites an aqueous formulation comprising an isolated neonatal Fc receptor (FcRn) antagonist, wherein the FcRn antagonist consist of a variant Fc region consisting of two Fc domains which form a homodimer, with each Fc domain having the amino acid sequence of SEQ ID NO: 1 (co-pending claim 1), corresponding to SEQ ID NO: 1 of the instant claims. Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). 
	The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP. 
However, Robak teaches that current guidelines for the treatment of ITP in a subject recommend IVIg as a first line treatment option, particularly for patients with platelet counts < 20 to 30 x 109/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). 
Ulrichts teaches methods of treating antibody mediated disorders such as an autoimmune disease comprising administering an FcRn antagonist of SEQ ID NO: 1, corresponding to SEQ ID 9/L) as evidenced by Newland (see entire document, in particular, Abstract). Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). 
Bussel further teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to substitute IVIG for the FcRn antagonists disclosed by the co-pending application to treat a subject with chronic ITP having a platelet count less than 30 x 109/L while on an approved standard-of-care treatment for ITP such as prednisone. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the co-pending application are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of Ulrichts, which can increase platelet counts to more than ≥50 × 109/L, can be 

Claims 1, 2, 7, 8, 10, 11, 13, 24, 30, 33, 38, 39, 40, 44, 56, 62, and 65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/064,195 in view of Ulrichts et al, (US 2015/0218239 A1), hereinafter Ulrichts as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland, in view of Kahn et al (Khan, Ayesha M et al. P & T: a peer-reviewed journal for formulary management vol. 42,12 (2017): 756-763.), hereinafter Khan, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel.
This is a provisional nonstatutory double patenting rejection.
	The co-pending application recites a method of reducing serum levels of an autoantibody in a subject suffering from an antibody-mediated autoimmune disease or disorder comprising administering to the subject an FcRn antagonist consisting of a variant Fc region having two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 2. and the FcRn antagonist is administered at a dose of about 10 mg/kg (co-pending claim 1). The amino acid sequence of SEQ ID NO: 2 corresponds to SEQ ID NO: 1 of the instant claims.  Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31). 

However, Ulrichts discloses methods of treating antibody mediated disorders such as an autoimmune disease comprising administering an FcRn antagonist of SEQ ID NO: 1, corresponding to SEQ ID NO: 2 of the co-pending claims, wherein the autoimmune disease can be immune thrombocytopenia (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021. Para. 0065). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent (see Page 10, Ln. 27 – 31). Efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) as evidenced by Newland (see entire document, in particular, Abstract). Ulrichts further discloses dosing amounts for the FcRn antagonists that lie within the range recited in instant claims 13 and 44 (Para. 0094).
However, Khan teaches that chronic ITP last more than 12 months (see Table 2) and due to higher morbidity and mortality in patients with platelet counts of less than 20–30 × 109/L, clinical guidelines recommend initiating treatment once platelet counts fall below 30 × 109/L or at any platelet level when clinically significant hemorrhage is present. Corticosteroids such as prednisone are usually the first choice for initial treatment of ITP due to ease of administration and lower cost and act by reducing antibody production and preventing platelet destruction by macrophages (see entire document, in particular, Adult Treatment Principles and First Line Therapies sections). 

It would have been obvious to one of ordinary skill in the art to administer the FcRn antagonists disclosed by co-pending application in combination with prednisone to a subject with chronic ITP having a platelet count less than 30 x 109/L. One of ordinary skill in the art would have been motivated to do so since clinical guidelines recommend initiating treatment of ITP when platelet counts are less than 30 x 109/L, and prednisone is an approved first-line therapy for ITP. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of the co-pending claims, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject. It should be further noted that the courts have stated "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); thus, it would have been prima facie obvious to one of ordinary skill in the art to determine by routine experimentation the optimum dose of the FcRn antagonists administered to effectively treat ITP in a subject. Therefore, one of ordinary skill in the art would expect that the FcRn antagonist of SEQ ID NO: 3 (i.e. efgartigimod) of the co-pending application, corresponding to SEQ ID NO: 1 in the instant claims, can effectively treat chronic ITP in a subject in combination with an approved standard-of-care treatment for ITP. 

Claims 1 and 27  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/893,863 in view of Robak  (Robak, Tadeusz, et al Hematology 15.5 (2010): 351-359), et al, hereinafter Robak, in view of Ulrichts et al (US 2015/0218239 A1), hereinafter Ulrichts, and Bussel et al (Bussel, James B., et al. New England Journal of Medicine 357.22 (2007): 2237-2247), hereinafter Bussel, as evidenced by Newland et al (Newland, Adrian C et al. American journal of hematology vol. 95,2 (2020): 178-187. doi:10.1002/ajh.25680), hereinafter Newland.
 This is a provisional nonstatutory double patenting rejection.

The co-pending application recites a method of reducing serum levels of an autoantibody in a subject suffering from an antibody-mediated autoimmune disease or disorder comprising administering to the subject an FcRn antagonist consisting of a variant Fc region having two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 2. and the FcRn antagonist is administered at a dose of about 10 mg/kg (co-pending claim 1). The amino acid sequence of SEQ ID NO: 2 corresponds to SEQ ID NO: 1 of the instant claims.  Per the instant specification, efgartigimod, also known as ARGX-113, is an isolated FcRn antagonist, wherein the FcRn antagonist consists of a variant Fc region consisting of two Fc domains which form a homodimer, wherein the amino acid sequence of each of the Fc domains consists of SEQ ID NO: 1 (Page 11, Ln. 28-31).	
The co-pending claims do not recite methods of treating chronic ITP comprising administering the FcRn antagonist in combination with an approved standard-of-care treatment for ITP to a subject having a platelet count less than 30 x 10^9/L while on an approved standard of care treatment for ITP. 
9/L and  unresponsive to prednisone (see entire document, in particular, Page 352, second paragraph, left column). 
Ulrichts teaches methods of treating antibody mediated disorders such as an autoimmune disease comprising administering an FcRn antagonist of SEQ ID NO: 1, corresponding to SEQ ID NO: 2 of the co-pending claims, wherein the autoimmune disease can be immune thrombocytopenia (see entire document, in particular, Summary of Invention, specifically Para. 0006, Para. 0021. Para. 0065). The FcRn antagonists can also be administered in combination with an additional therapeutic agent such as an anti-inflammatory agent (see Page 10, Ln. 27 – 31). Efgartigimod induces a rapid reduction of total IgG levels associated with clinically relevant increases in platelet counts (≥50 × 109/L) as evidenced by Newland (see entire document, in particular, Abstract). Ulrichts further states that the FcRn antagonists disclosed are particularly advantageous in the treatment of antibody-mediated disorders over IVIG because they are smaller and more potent. Accordingly, the effective dose of the disclosed FcRn antagonists can be far less than that of IVIG (Para. 0007). 
Bussel further teaches that persistently low platelet counts (<20,000 per cubic millimeter) in ITP, are associated with an increased risk of serious bleeding, such as intracranial hemorrhage. Thus, the goal of managing chronic ITP is to maintain platelet counts, with the least possible intervention, at levels that prevent bleeding, thereby reducing treatment-related toxicity (see entire document, Para. 1 of Introduction). 
It would have been obvious to one of ordinary skill in the art to substitute IVIG for the FcRn antagonists disclosed by the co-pending application to treat a subject with chronic ITP 9/L while on an approved standard-of-care treatment for ITP such as prednisone. One of ordinary skill in the art would have been motivated to do so since the FcRn antagonists of the co-pending application are smaller and more potent than IVIG and thus can more effectively treat an antibody mediated disorder such as ITP in a subject. Further, since persistently low platelet counts in chronic ITP can increase the risk of serious bleeding, the FcRn antagonist of Ulrichts, which can increase platelet counts to more than ≥50 × 109/L, can be used to effectively treat chronic ITP in a subject.  Therefore, one of ordinary skill in the art would expect that administering FcRn antagonists in combination with prednisone can effectively treat chronic ITP in a subject. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/MICHAEL SZPERKA/            Primary Examiner, Art Unit 1644